Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.62
                                                         Page 1 of 58Page 1 of 58



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


   HARVEY J. KESNER                             )
                                                )
          Plaintiff,                            )
                                                )
   v.                                           )              Case No. 1:20-cv-551

                                                )
                                                )              TRIAL BY JURY
   BAKER BOTTS, LLP                             )              IS DEMANDED
   JONATHAN A. SHAPIRO                          )
                                                )
          Defendants.                           )
                                                )


                                    COMPLAINT
          Plaintiff, Harvey J. Kesner (“Kesner” or Plaintiff”), by counsel, pursuant to Rule

   3 of the Federal Rules of Civil Procedure, files the following Complaint against

   Defendants, Baker Botts, LLP (“Baker Botts”) and Jonathan A. Shapiro (“Shapiro”),

   jointly and severally.

          Plaintiff seeks (a) compensatory damages, threefold damages and punitive

   damages in a sum not less than $35,000,000.00, (b) prejudgment interest on the

   principal sum awarded by the Jury from August 17, 2018 to the date of Judgment at the

   rate of nine (9) percent per annum, (c) reasonable attorneys’ fees, and (d) costs – arising

   out of Baker Botts and Shapiro’s acts of racketeering activity in violation of Title 18

   U.S.C. § 1962, violations of General Business Law § 349 (prohibiting deceptive acts or

   practices in the conduct of any business, trade or commerce), tortious interference with

   contract and business expectancies, intentional infliction of emotional distress, prima

   facie tort, and misconduct in violation of New York Judiciary Law § 487.


                                               1
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.63
                                                         Page 2 of 58Page 2 of 58



                                    I. INTRODUCTION

           1.    This is a case about extortion and the illegal efforts of Baker Botts and

   Shapiro to extract $9,600,000 from Kesner by force, threats and intimidation.

           2.    On August 17, 2018, Baker Botts and Shapiro threatened Kesner and his

   former law firm, Sichenzia Ross Ference Kesner, LLP (“SRFK”), with the prosecution of

   an action for fraud, breaches of duty, defalcations and other misfeasance. Baker Botts

   and Shapiro emailed and delivered via Federal Express from California to New York a

   letter and 28-page lawsuit which Baker Botts and Shapiro threatened to file in three (3)

   days if Kesner and SRFK did not pay up. The letter and lawsuit were part of an

   intentional scheme to defraud Kesner and SRFK out of money and property.            The

   unfounded allegations in the draft lawsuit were knowingly false.        Baker Botts and

   Shapiro had no present intention to file anything. Rather, the sole purpose of the draft

   lawsuit was to associate Kesner and SRFK with certain “Investors” who, at the time,

   were being investigated criminally by the Department of Justice (“DOJ”) and by the

   Securities and Exchange Commission (“SEC”). Baker Botts and Shapiro used the artifice

   of a “lawsuit” to threaten Kesner and SRFK that if they did not pay $9,600,000, Baker

   Botts and Shapiro would use its power, influence and political connections to implicate

   Kesner and SRFK in criminal wrongdoing and cause DOJ and SEC to pursue Kesner and

   SRFK.

           3.    The draft lawsuit, inter alia, contained the following misrepresentations

   that were made for the sole purpose of extorting a settlement – a settlement that Baker

   Botts and Shapiro knew neither they nor their client at the time [MabVax Therapeutics

   Holdings, Inc. (“MabVax”)] were entitled to receive:




                                               2
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.64
                                                         Page 3 of 58Page 3 of 58



                 “2.     … Rather than looking out for MabVax, the lawyers exploited
         their positions of trust by looking out for themselves, and for other more-valued
         clients who had illicit interests directly adverse to MabVax”;

                 “3.     … Sichenzia/Kesner failed … to advise and disclose that a number
         of its largest investors … were acting in a manner such that federal regulators
         would consider the Investors to be an unlawful ‘control group’ for purposes of the
         United States securities laws … Sichenzia/Kesner themselves are part of the
         Investors”;

                 “5.    … Sichenzia/Kesner provided MabVax with the misleading legal
         advice in order to protect the illicit interests of themselves and their other clients,
         the other Investors”;

                 “8.    … Sichenzia/Kesner … were hopelessly conflicted given: (1) their
         undisclosed involvement in the matters under investigation, (2) their
         representation of multiple other Investors also known to be under government
         scrutiny, and (3) their status as an investor and a member of the same group of
         Investors under investigation”;

                 “9.     … At this point MabVax cannot even determine whether its now-
         former counsel traded in possession of the material non-public information
         entrusted to them by their own public company client”;

                 “27. … [I]t is clear that Sichenzia/Kesner profited handsomely from its
         relationship with MabVax (in excess of $1,600,000), although to this day
         MabVax cannot determine how much more Sichenzia/Kesner profited … because
         the lawyers refuse to come clean”;

                 “29. … Investors (including Sichenzia/Kesner) have acted in such a
         way that, on information and belief, Sichenzia/Kesner knew … that the Company
         faced legal exposure because the Investors should be treated as a ‘group’ under
         the securities laws;

                “41. On information and belief, it was MabVax’s own counsel at
         Sichenzia who gave Honig the ‘head’s up’ that the Consent Right had
         terminated”;




                                               3
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.65
                                                         Page 4 of 58Page 4 of 58



                  “44. … In light of fact[s] that have come to light, it is now apparent that
          Schenzia/Kesner knew or should have known that they were exposing the
          Company to claims that its response [to regulators] was misleading or, at least,
          difficult to defend. In so doing, Sichenzia/Kesner once again jeopardized
          MabVax in order to protect themselves and fellow Investors from regulatory
          scrutiny as being part of an undisclosed control group”;

                  “47. … [N]ow that the frailty of the of the Sichenzia/Kesner ‘blocker’
          firewall has been revealed, MabVax no longer has confidence that the 2,628,766
          shares of common stock issued to Investors via preferred share conversions are
          valid and also cannot be certain its previous reports regarding the number of
          common shares outstanding are accurate”;

                 “54. … Kesner repeatedly made false and misleading statements to
          successor counsel [Baker Botts], for example, lying about Sichenzia/Kesner’s role
          in the underlying conduct …; mischaracterizing the circumstances of his
          engagement by MabVax …; inaccurately characterizing MabVax’s legal
          defenses, including the very ‘blocker’ firewall theories that created the exposure
          in the first instance; and refusing to disclose his outside trading activity in
          MabVax stock.”

   There was no mistaking the magnitude of the threats lodged against Kesner and SRFK by

   Baker Botts and Shapiro. Baker Botts and Shapiro were never interested in mediation.

   As was repeated to Kesner and SRFK after August 17, 2018, if Kesner and SRFK did not

   pay the unjustified sum demanded ($9,600,000), Kesner and SRFK would be handed

   over to DOJ and the SEC, viewed as guilty by the Government, and Baker Botts and

   Shapiro would do everything necessary to cause the Government to expand its

   investigations, to bring charges against Kesner and SRFK, and to destroy their

   professional reputations.

          4.      As a direct and proximate result of Baker Botts and Shapiro’s extortionate

   demands, Kesner lost his partnership and employment with SRFK. For over a year,

   Kesner also suffered extreme emotional and physical distress under the repeated threat

   that Baker Botts would use its power, Washington connections, and position of trust as

   MabVax’s legal counsel to “turn in” Kesner to the DOJ and SEC and promote their



                                               4
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.66
                                                         Page 5 of 58Page 5 of 58



   manufactured false account while suborning perjury by the CEO and CFO to support a

   prosecution of Kesner by the Government.

          5.      In furtherance of the scheme to extort Kesner and SRFK, Baker Botts and

   Shapiro manufactured evidence to support their threats that Kesner himself 1 was part of

   an undisclosed beneficial ownership “group” that controlled MabVax. Baker Botts and

   Shapiro also caused MabVax to make false filings with the SEC to bolster their account

   and press for government action. They authored, encouraged or caused MabVax to file

   untrue reports with the SEC to promote the false and extortionate narrative to the DOJ

   and SEC that Kesner was part of a criminal enterprise group while they pressed for their

   illegal extortion payment.

          6.      No suit was ever filed by Baker Botts and/or Shapiro.

                                        II. PARTIES

          7.      Plaintiff is a citizen of Florida. Throughout the time he was extorted by

   Baker Botts and Shapiro, Kesner lived with his family in Fort Lauderdale. Kesner is 62

   years-old. He graduated from the State University of New York (Binghamton) in 1979

   with a Bachelor of Science in management.        He obtained his Juris Doctorate from

   American University, Washington College of Law, in 1982, and a Master’s Degree in

   Business Administration-Finance from American University in Washington, D.C. in


          1
                  In 2009/2010, Baker Botts defended Kesner’s former law firm, Haynes
   Boone, in an action brought by Kesner for breach of his employment and partnership
   agreement. In that action, Baker Botts falsely claimed that Kesner/Haynes Boone owned
   interests in companies with several of the same investors investigated by the DOJ/SEC.
   Baker Botts had it out for Kesner after Haynes Boone confidentially settled with him in
   2010 for an undisclosed amount. As was the case with MabVax, Baker Botts falsely and
   unsuccessfully argued that Kesner and the investors were a “group”. Further
   investigation will determine the scope and extent to which Baker Botts and Haynes
   Boone may be liable to Kesner for breach of the confidential settlement agreement.


                                               5
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.67
                                                         Page 6 of 58Page 6 of 58



   1984. Kesner has served as a director and officer of many corporations. He is a member

   of the Bar of the State of New York and is licensed to practice before all State and

   Federal Courts in New York. Kesner began his long career as an attorney/examiner for

   the SEC. Kesner rreviewed registrations, filings and reports under the federal securities

   laws, public offerings, mergers, proxy solicitations and contests primarily in high

   technology, manufacturing and insurance industries. He prepared agency responses to

   no-action letters and interpretive requests on securities law regulatory issues. He also

   participated in enforcement referrals and investigations for violations of regulatory,

   compliance and reporting obligations.       Between 1982 and 2018, Kesner built an

   extremely successful practice as an attorney representing clients in securities matters.

   Kesner was a partner in the New York law firm, SRFK, which consistently ranked as one

   of the top law firms in the nation for issuer, investor and private placement-agent legal

   counsel. Kesner’s practice focused on finance, mergers and acquisitions, and public

   company representation. He has extensive experience in financing and counseling late-

   stage private companies transitioning to public company status through initial public

   offerings and alternative public offerings. Kesner’s expertise includes counseling already

   public companies in SEC filings, compliance (including Sarbanes Oxley) and regulatory

   reporting, registered public offerings, private offerings, PIPEs, venture capital, leveraged

   buy-outs, restructurings, workouts, and day-to-day operational and regulatory issues. He

   served as an Arbitrator for the New York Stock Exchange (“NYSE”) and the Financial

   Industry Regulatory Authority (“FINRA”) in numerous securities and employee disputes.

   He was a frequent speaker on legal developments and evolving financial products and

   markets and routinely provided the SEC, FINRA, Depository Trust Company (DTC) and




                                                6
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.68
                                                         Page 7 of 58Page 7 of 58



   others’ comments and advice on proposed securities rulemaking and regulations.

   Plaintiff enjoyed an untarnished personal and professional reputation in the community in

   which he lived and worked, with clients, with professionals at his firm, with colleagues in

   the law and the securities industry, and with his many friends. His clients were drawn

   from a broad network of relationships developed over 30 years with professional and

   social contacts including investment bankers, private investors, officers, directors,

   lawyers, auditors and accountants who garnered high respect for his skills, judgment,

   contacts and acumen. For eight (8) years, Plaintiff earned the prestigious New York

   “Super Lawyers” designation based upon peer review recommendations, an honor earned

   by no more than 5% of New York attorneys, and SRFK was rated one of New York

   City’s best corporate law firms by Best Lawyers’ magazine.

          8.      Defendant, Baker Botts, is a global law firm with offices around the

   world, including New York City. [https://www.bakerbotts.com/offices/new-york]. At all

   times relevant to this action, Baker Botts was ready, willing, able and primed to make

   good on its threats to Kesner and SRFK. Baker Botts’ “Enforcement and Investigations”

   team included seasoned lawyers throughout the world, many of whom held prior federal

   and state government service positions, including nationally recognized trial lawyers, a

   former U.S. Attorney, a former Assistant Attorney General for the Justice Department’s

   Antitrust Division, a former Deputy director of the FTC’s Bureau of Competition, the

   former Chief of Enforcement for the Financial Industry Regulatory Authority (FINRA),

   former Assistant U.S. Attorneys, state prosecutors, SEC Enforcement lawyers, and DOJ

   Environmental Enforcement lawyers. A Baker Botts attorney served as general counsel

   to the SEC and seven (7) others are SEC alumni. Baker Botts Capital Markets and




                                               7
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.69
                                                         Page 8 of 58Page 8 of 58



   Securities Team is regaled on the firm’s website for, among other things, its expertise in

   securities    offerings,   including   private       placements   and   convertible   securities.

   [https://www.bakerbotts.com/services/practice-areas/corporate/capital-markets-and-

   securities-offerings].

          9.        Defendant, Shapiro, is a citizen of California. He is a partner of Baker

   Botts. [https://www.bakerbotts.com/people/s/shapiro-jonathan-a].

                               III. JURISDICTION AND VENUE

          10.       The United States District Court for the Southern District of New York

   has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 (Federal

   Question), 28 U.S.C. § 1332 (Diversity Jurisdiction) and 28 U.S.C. § 1367 (Supplemental

   Jurisdiction). The parties are citizens of different States and the amount in controversy

   exceeds the sum or value of $75,000, exclusive of interest, costs and fees.

          11.       The Defendants are subject to specific personal jurisdiction in New York.

   They were physically present in New York. They emailed and otherwise transmitted

   documents to New York in furtherance of the extortion scheme.                 They committed

   multiple intentional torts, in whole or part, in New York, causing injury to Kesner in New

   York. Their conduct was purposefully directed at New York and was continuous and

   systematic.     The Defendants have minimum contacts with New York such that the

   exercise of personal jurisdiction over them comports with traditional notions of fair play

   and substantial justice and is consistent with the Due Process clause of the United States

   Constitution.

          12.       Venue is proper in the United States District Court for the Southern

   District of New York pursuant to Title 18 U.S.C. § 1965(a) and Title 28 U.S.C. §




                                                    8
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.70
                                                         Page 9 of 58Page 9 of 58



   1391(b)(2). The Defendants reside, are found, have agents, and transact affairs in New

   York. A substantial part of the events giving rise to the claims stated in this action

   occurred in the Southern District of New York, where Kesner suffered actual damages

   and special damages.

                        IV. STATEMENT OF MATERIAL FACTS

          13.     On January 26, 2018, the SEC opened a formal order of investigation into

   MabVax Therapeutics Holdings, Inc. (“MabVax”). Pursuant to the order, the SEC issued

   a broad subpoena for production of documents. The formal order and the subpoena

   focused on the CEO and CFO of MabVax (not on Kesner or SRFK), SEC filings and

   Sarbanes-Oxley certifications they signed, and potential failures by investors to report

   their beneficial ownership accurately, alleging violations of federal securities laws by the

   CEO and CFO and reporting violations by third parties. The SEC’s subpoena made no

   mention of Kesner or SRFK.

          14.     The investors at issue in the SEC investigation became involved in

   MabVax starting around May 2014. The formal order of investigation represents that the

   Commission had information that tends to show that from at least June 1, 2014 MabVax

   committed various violations of federal securities laws. Kesner and SRFK were not

   engaged by MabVax until April 2015, a fact well known to Baker Botts.

          15.     Neither Kesner nor SRF played a role in developing disclosures alleged by

   the SEC to be false. Prior counsel responsible for drafting SEC reporting developed all

   protocols for disclosure and the forms for investments in convertible preferred stock and

   warrants. The form, terms and conditions for investment were produced by prior counsel

   and counsel to the investors. In 2014, these prior counsel opined upon and rendered




                                                9
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.71  Page 10 of 58
                                                         Page 10 of 58



    advice to the company about effectiveness of beneficial ownership “blockers”, the effect

    thereof, whether the securities required the investors to be treated as a “control group”

    and how SEC filings and reports would be made. All of the 2014 investment agreements

    were prepared by and handled by experienced international law firms Cooley, LLP,

    Schulte, Roth & Zabel, and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. Mintz

    Levin even continued as MabVax counsel and as “conflicts counsel” following Kesner’s

    April 2015 engagement to the present.2 Unlike Kesner and SRFK, none of these firms

    were threatened by Baker Botts or Shapiro.

           16.    Baker Botts provided its own clients advice regarding matters involving

    SEC reporting and control group matters. For example, its client Cactus, Inc., in filings

    prepared by Baker Botts, reported that “[t]he amounts and percentages of common stock

    beneficially owned are reported on the basis of regulations of the SEC governing the

    determination of beneficial ownership of securities. Under the rules of the SEC, a person

    is deemed to be a “beneficial owner” of a security if that person has or shares voting

    power, which includes the power to vote or direct the voting of such security, or

    investment power, which includes the power to dispose of or to direct the disposition of

    such security. Securities that can be so acquired are deemed to be outstanding for

    purposes of computing such person’s ownership percentage, but not for purposes of

    computing any other person’s percentage. Under these rules, more than one person may

    be deemed a beneficial owner of the same securities, and a person may be deemed to be a

    beneficial owner of securities as to which such person has no economic interest.” Baker


           2
                  As Baker Botts and Shapiro knew from their review of MabVax and
    Kesner/SRFK’s files, Kesner and SRFK did not provide legal advice to MabVax on the
    beneficial ownership group issue. Rather, MabVax followed the advice of its prior
    counsel.


                                                 10
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.72  Page 11 of 58
                                                         Page 11 of 58



    Botts advised on the very same rules and regulations at issue in the SEC investigation of

    MabVax’ management and the investors. Its client, KBR, Inc., reported holdings by

    investors such as The Vanguard Group, Inc. and BlackRock, Inc. as follows: “The

    percent of class beneficially owned is calculated based on 142,081,375 shares of our

    Common Stock issued and outstanding as of April 2, 2019. In addition, if a person has

    the right to acquire beneficial ownership of shares within 60 days … those shares are

    deemed beneficially owned by that person as of that date and are deemed to be

    outstanding solely for the purpose of determining the percentage of Common Stock

    owned. Those shares are not included in the computations for any other person”.

           17.     Kesner and SRFK initially represented MabVax in connection with the

    SEC subpoena for documents.         Kesner and SRFK carefully guarded all privileged

    material.

           18.     In May 2018, Baker Botts and Shapiro were engaged to represent MabVax

    in the SEC’s investigation of MabVax. They knew the reporting rules of the SEC. They

    knew these rules exclude securities that cannot be voted or disposed of by another

    investor and which cannot be acquired within 60 days, as they advised their own clients

    on the same matters. Despite this precise knowledge, Baker Botts and Shapiro decided to

    falsely accuse Kesner and misrepresent that he (not Mintz, Shulte or Cooley) had

    provided MabVax with contrary legal advice. Baker Botts and Shapiro also took contrary

    positions when they advised and filed SEC reports that disregarded these well-established

    principles as a “set-up” to extort Kesner.

           19.     After Kesner and SRFK resigned from representing MabVax, MabVax

    held meetings with the SEC, and provided documents and testimony to the SEC, while




                                                 11
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.73  Page 12 of 58
                                                         Page 12 of 58



    Baker Botts and Shapiro continued to demand settlement payment as part of their

    extortion.

           20.     Since 2011, reports, online news and blogging had been promoting a

    storyline that certain investors in MabVax were being investigated by the DOJ and SEC

    for their roles in alleged “pump and dump” schemes involving a multitude of other

    companies. Baker Botts and Shapiro learned of these other stories and used it to support

    their extortion scheme. Several articles associated Kesner with these investors since

    Kesner was known to have served as legal counsel to a number of the names in the

    articles – some investors and some issuers – having been referred by his social and

    professional networks over the course of more than fifteen (15) years. In addition to the

    online blogs and articles, speculation about SEC investigations of the investors was

    fueled by a letter writing, media and harassment campaign undertaken in connection with

    litigation involving several of the investors, including famed Miami investor,

    philanthropist and billionaire Phillip Frost (“Frost”). So-called “whistleblowers” sent

    repeated communications to public officials, board members, officers, stockholders and

    others about their claims in an effort to force a large settlement from Frost. After several

    years these whistleblowers sued each other unhappy with their share of the “take” from

    the campaign. They revealed their exertion of a maximum pressure campaign using civil

    litigation, press coverage and law enforcement to exact a large settlement form Dr. Frost

    and other wealthy people often including Kesner in their narratives. Rather than relying

    on the courts, they published and mailed false and unsupported allegations for a goal

    denied them in court. Ultimately, unbeknownst to Baker Botts and Shapiro, Dan Fisher

    delivered to Kesner his sworn statement admitting no complicity by Kesner. Baker Botts




                                                12
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.74  Page 13 of 58
                                                         Page 13 of 58



    however chose to rely on the unsubstantiated blogs, short seller stock promotions of false

    theories and a convicted felon blogger, failing completely to meet the minimal standards

    applicable to lawyers filing suit to conduct investigation into the veracity of the

    information. Baker Botts and Shapiro made no reasonable investigation to establish the

    truth before presenting its draft extortion complaint threating to bring MabVax

    allegations against Kesner to the SEC and DOJ further lumping Kesner with Frost and

    others to allege a control group in their extortion ploy.3

           21.     Baker Botts and Shapiro knew about the associations between Kesner and

    Frost and others that were being made in these online blogs and articles. By reason of

    their representation of MabVax in the SEC investigation, Baker Botts and Shapiro also

    knew that the SEC was going to bring a massive civil enforcement action against Frost

    and other investors. Armed with this knowledge, Baker Botts and Shapiro concocted a

    story about Kesner and SRFK being complicit in the alleged “illicit” activities of Frost

    and others. With knowledge that the SEC was going to move against Frost and other

    investors, Baker Botts and Shapiro saw the opportunity to extort a settlement from

    Kesner and SRFK.

           22.     On September 7, 2018, after a thorough, multi-year investigation, the SEC

    filed a civil enforcement action against Frost and other investors in the United States



           3
                    Daniel Fisher and his lawyer, Lee Pederson, coined a phrase, “Frost
    gang”, which the media picked up on. [https://www.miaminewtimes.com/news/miami-
    billionaire-phillip-frost-sued-for-additonal-stock-fraud-10971262]. Fisher and Pedersen
    lumped Kesner with Frost and others in complaints and letters. See, e.g., Lee Pederson v.
    Philip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, Case 0:19-cv-01777-JNE-DTS
    (D. Minn. 2019). In Pederson, it was stipulated that the SEC Office of the Whistleblower
    rejected the allegations and refused to proceed against any party based upon the pressure
    campaign, upon which Pederson turned to harassing the SEC staff.



                                                  13
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.75  Page 14 of 58
                                                         Page 14 of 58



    District Court for the Southern District of New York (the “SEC Action”) for activities

    spanning a period of five (5) years from 2013 to 2018. The SEC’s complaint alleged as

    follows:




    After reviewing over 1,200,000 records related to the allegations in the complaint, the

    SEC filed an amended complaint against the defendants in the SEC Action.4

           23.    The SEC did not bring any charges against Kesner or SRFK initially nor a

    year later when it filed the amended complaint.

           24.    The SEC did not bring any charges against MabVax, its CEO or its CFO

    and did not mention MabVax in its complaint.

           25.    The SEC did not name Kesner as a relief defendant.5

           26.    The SEC did not otherwise suggest in any way that Kesner was part of a

    “control group” or that he had engaged in any wrongdoing.




           4
                   The docket in the SEC Action reveals the DOJ has been investigating the
    defendants in a parallel criminal proceeding.
           5
                   In the context of an SEC enforcement action, a relief defendant “is a
    person who holds the subject matter of the litigation in a subordinate or possessory
    capacity as to which there is no dispute.” SEC v. Cherif, 933 F.2d 403, 414 (7th Cir.
    1991).



                                               14
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.76  Page 15 of 58
                                                         Page 15 of 58



           27.     Kesner and SRFK have never been informed that they are a target or

    subject of any investigation or lawsuit and neither has been named or contacted by the

    SEC, the United States Attorney, or any other regulator related to these matters.

           28.     There is no information – not a scintilla of evidence – anywhere from

    which anyone could conclude or infer that any department or agency of the United States

    believed that Kesner had engaged in any wrongdoing in the case.

           29.     Baker Botts and Shapiro knew that there was no evidence linking Kesner

    or SRFK to any “pump and dump” scheme.

           30.     Baker Botts and Shapiro knew that there was no evidence that Kesner

    and/or SRFK were part of any “control group” of the companies, including MabVax, at

    issue in the SEC Action.

           31.     Baker Botts knew (a) that most of the investors first invested in MabVax

    in 2014, at least a year before Kesner’s hiring, (b) that most of them did not invest in May

    2015 as falsely alleged, (c) that they did not know each other and were independent funds

    or investors, and (d) that even when the investors (defendants in the SEC Action)

    invested, SEC reporting of ownership and negotiation of terms was under the guiding

    light of other counsel, namely Mintz Levin, Schulte Roth and Cooley, who had advised

    MabVax and the investors of their reporting obligations – not Kesner.

           32.     In spite of the public record and evidence, Baker Botts and Shapiro

    persisted in their efforts to extort money out of Kesner and SRFK.

        Baker Botts And Shapiro Instruct Their Client to “Manufacture” Facts And
           File False SEC Filings To Create The Illusion Of A “Control Group”




                                                15
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.77  Page 16 of 58
                                                         Page 16 of 58



           33.    Baker Botts and Shapiro knew that the SEC and DOJ had no claims to

    assert against Kesner. Baker Botts and Shapiro also knew there was no evidence Kesner

    was part of a “control group” of MabVax under the Federal securities laws.

           34.    In furtherance of the plan of extortion, Baker Botts and Shapiro took a

    series of actions designed to create a malpractice claim against Kesner and SRFK, to tie

    Kesner to the MabVax investors under investigation, and to threaten to assist the

    Government to expand its investigations. Baker Botts and Shapiro (a) directed testimony

    by MabVax management to support the SEC theories against the investors; (b) went to

    the extreme and unprecedented length of waiving traditional protections, such as

    attorney-client privileges between Kesner and his former client Mabvax, in advance of

    their soon to be scheduled depositions and in document production; and (c) directed

    MabVax to file inaccurate SEC reports to manufacture a “theory” that they would use

    against Kesner in asserting their settlement demands – that is, that all 69 investors

    (including Kesner) actually constituted an illegal, unreported “control group” the SEC

    should pursue, who repeatedly violated the law, engaged in illegal pump and dump

    schemes, failed to disclose their control in violation of Federal securities laws, and, in

    Kesner’s case, committed fraud and malpractice.

           35.    Baker Botts and Shapiro engaged in this action despite the fact (a) that the

    investor-defendants in the SEC Action first invested in MabVax long prior to the March

    2015 date, when the balance of the investors claimed to be a “group” (including Kesner)

    made their investment, (b) that beneficial ownership blockers prevented voting control

    over MabVax for more than the requisite 60 day period required by SEC rules (the same

    advice Baker Botts gives its own clients) that avoid reporting beneficial ownership, and




                                               16
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.78  Page 17 of 58
                                                         Page 17 of 58



    (c) that the investors invested separately and that many of them had no knowledge of

    each other and never met. Baker Botts and Shapiro also ignored emails and documents

    that MabVax was fully aware and approved investments by Kesner, emails from the CFO

    that required him to invest more to not lose his investment, engagement letters that

    approved share ownership, express conflicts waivers and executed agreements that

    provided for payment of legal fees in shares of stock. Baker Botts and Shapiro spent $1

    million in legal fees, but failed to acknowledge any of these writings, instead using their

    position to criminally extort Kesner.

           36.     In support of the extortionate “theory” presented in its settlement

    demands, Baker Botts and Shapiro went so far as to advise MabVax to file untrue, false

    and material misleading statements and reports with the SEC, repudiating the correct

    filings previously made, committing malpractice that led to the demise of its client, its

    delisting from NASDAQ and, ultimately, its bankruptcy filing. On May 20, 2018, acting

    on advice from Baker Botts and Shapiro, MabVax filed a Form 8-K with the SEC that

    repudiated three (3) years of SEC filings and financial statements:




                                                …




                                                17
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.79  Page 18 of 58
                                                         Page 18 of 58



           37.     In directing, aiding and abetting MabVax’s securities fraud, Baker Botts

    ignored fifty (50) years of SEC regulations, case law and practice to have MabVax

    incorrectly report that because of the “group” (consisting of up to 69 persons, including

    Kesner), MabVax’s reported financial statements and votes were incorrect and could not

    be relied upon by investors or regulators. A beneficial ownership “group” under Federal

    securities laws is a defined and well-established technical term used in SEC Rules and

    Regulations. Baker Botts and Shapiro intentionally ignored the law. In this manipulated

    filing, Baker Botts and Shapiro wrongly placed Kesner within the “group”.6 Baker Botts

    and Shapiro threatened to produce its findings on this matter to the SEC through the draft

    complaint.

           38.     Baker Botts and Shapiro’s draft complaint threatened to identify Kesner as

    part of the “group” that had violated securities laws in numerous ways. The plain


           6
                    After May 20, 2018, MabVax continued to file false statements with the
    SEC that were engineered by Baker Botts and Shapiro for the purpose of extorting money
    and property from Kesner and SRFK. MabVax repeatedly made the following statements
    in its SEC filings:

           “The Company has determined that, based on the facts and circumstances now
           before it, the beneficial ownership interests of members of the Aggregated
           Investors should be aggregated in order for the Company to comply with its
           reporting obligations. As of November 19, 2018, and absent a change in the facts
           and circumstances known by the Company, the Company will presume the
           Aggregated Investors beneficially own their shares of our capital stock as a group
           when construing the blocker provisions of our certificates of designation for all
           series of our preferred stock and when effecting conversions. Regarding matters
           in which our preferred holders are entitled to vote their shares on an as converted
           basis, we will record their votes after taking into account any applicable blocker
           provisions per the terms of the certificates of designation, again aggregating the
           beneficial ownership of the Aggregated Investors based on the facts and
           circumstances known to the Company as of any applicable record date.”

    [https://www.sec.gov/Archives/edgar/data/1109196/000165495418013055/mbvxs1_nov5
    2018.htm].



                                               18
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.80  Page 19 of 58
                                                         Page 19 of 58



    meaning of the document was that if Kesner and SRFK did not settle and pay the

    exorbitant demand, Baker Botts and Shapiro would bring the allegations to the attention

    of the DOJ and SEC. Baker Botts and Shapiro threatened that the complaint would

    bolster the SEC’s existing charges and place Kesner in the center of a “group” in

    activities not only involving MabVax, but involving numerous other companies the same

    investors had funded over the years. Baker Botts threatened to hand over Kesner to the

    SEC, if the matter was not settled, as the lynchpin behind all of the investors’ alleged

    pump and dump and stock manipulations. Baker Botts and Shapiro represented that

    Kesner would be charged by the SEC, and that they would urge the SEC to expand its

    claims to more companies alleged to have been manipulated, and where Kesner had

    served as counsel. Baker Botts and Shapiro presented Kesner with the threat that he

    would be cast as the brains behind the investors’ pump and dump schemes.

           39.     Baker Botts and Shapiro believed Kesner was easy prey. To give up

    Kesner to the SEC as the culprit, all Baker Bots and Shapiro had to do was get MabVax

    to make filings that supported the SEC theory that the investors were part of a beneficial

    ownership “group”, and add Kesner to the “group” – just like others had when alleging

    that Kesner was part of the “Frost gang”.         However, Baker Botts and Shapiro’s

    extortionate acts are illegal and unethical. Baker Botts and Shapiro’s actions violated the

    Rules of Professional Responsibility applicable to Baker Botts and its attorneys.

           40.     Baker Botts and Shapiro were engaged by MabVax after the company

    formed its special committee in May 2018. In spite of its duty to defend MabVax from

    the very subpoenas that required the engagement of counsel in the first place, Baker Botts

    and Shapiro did the opposite. Baker Botts aided and abetted MabVax management in the




                                                19
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.81  Page 20 of 58
                                                         Page 20 of 58



    creation of a story about Kesner and SRFK that Baker Botts and Shapiro intended to use

    to extort money and property from Kesner and SRFK. Shortly after Baker Bott’s hiring,

    the entire special committee and every independent director resigned, resignations they

    were forced into submitting by similar threats likely made by Baker Botts in light of their

    purported association to Frost and other investors, while nonetheless being fully qualified

    and independent and having started to investigate management’s alleged malfeasance as

    alleged by the SEC in its formal order of investigation. This “Saturday Night Massacre”

    left the accused executives in their positions removing the very body charged with

    investigating them irreversibly conflicting Baker Botts which then turned to its illegal

    acts protecting, rather than investigating, David Hansen and Gregory Hanson, the CEO

    and CFO of MabVax who were, in fact, under investigation. Upon information and

    belief, Baker Botts also threatened to include committee members in its referral to

    authorities should they not resign and give Baker Botts unfettered access to run MabVax

    and manipulate management into reckless acts, false SEC filings, perjury, extortion and

    other activities which Baker Botts’ as architect designed in order to entrench and protect

    these executives rather than assuring their investigation and potential removal from

    office.

              41.   On September 20, 2018, a Delaware Court of Chancery rejected entirely

    the repudiation of MabVax’s prior SEC filings and the accounting that Baker Botts

    insisted was required to reflect the actions of the “group” of 69 persons. The Court

    confirmed the validity and accuracy of the original three (3) years of filings made by

    MabVax with the SEC. However, the damage was done. As a result of Baker Botts’ and

    Shapiro’s scheme and misdirection, NASDAQ delisted MabVax because of the




                                                20
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.82  Page 21 of 58
                                                         Page 21 of 58



    inaccurate filings, investors refused to fund new capital needs, and the company ended up

    in bankruptcy within a year. Baker Botts and Shapiro sought to use the fraudulent draft

    complaint to shift the blame from themselves to Kesner and SRFK.

           42.     Kesner and SRFK rejected Baker Botts and Shapiro’s extortionate

    settlement demands.

           43.     Baker Botts and Shapiro never pursued the draft complaint because the

    allegations lack evidentiary support, were not supported by the law, and because they

    feared charges of criminal and civil extortion and ethics complaints.

           44.     Baker Botts and Shapiro’s threats were explicit and implicit – to ruin

    Kesner, to turn Kesner and SRFK over to the SEC and DOJ in the investigations that

    Baker Botts and Shapiro knew existed, and to encourage the SEC/DOJ investigates to be

    expanded to other issuers.

           45.     Baker Botts and Shapiro spent over $1 million in furtherance of the

    scheme to extort Kesner and SRFK.         Baker Botts is the second largest creditor in

    MabVax’s bankruptcy. MabVax generates scant revenues and Baker Botts knew it

    could never be paid by MabVax, either before its Chapter 11 bankruptcy filing or

    afterwards. Baker Botts never intended to collect any fees from MabVax. Rather, Baker

    Botts and Shapiro know that to be paid they would have to get payment from Kesner and

    SRFK and set out to do so via a fabricated complaint it never intended to file.

           46.     In September 2018, a Boston, Massachusetts, law firm, Block & Leviton

    LLP, filed a malpractice action in California Superior Court against SRFK, Kesner and




                                                21
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.83  Page 22 of 58
                                                         Page 22 of 58



    virtually every SRFK attorney/timekeeper that worked on MabVax. That action is being

    aggressively defended.7

           47.     Baker Botts and Shapiro’s actions were illegal as a matter of law.

           48.     The draft complaint and related communications constitute criminal

    extortion. Baker Botts and Shapiro, with intent to obtain money or property from Kesner

    and SRFK by settlement, sent or delivered to Kesner and SRFK the draft complaint and

    expressed or implied that Kesner and SRFK would face criminal prosecution and civil

    liability if they did not pay Baker Botts. Baker Botts and Shapiro attempted to obtain a

    civil advantage – a $9,600,000 settlement – by the wrongful use of actual or threatened

    force, violence or fear.

           49.     New York Penal Law § 155.05(2)(e) criminalizes the conduct engaged in

    by Baker Botts and Shapiro. That State statute provides as follows:

           “2.     Larceny includes a wrongful taking, obtaining or withholding of another’s
           property, with the intent prescribed in subdivision one of this section, committed
           in any of the following ways: …

                   (e)     By extortion.

                   A person obtains property by extortion when he compels or induces
                   another person to deliver such property to himself or to a third person by
                   means of instilling in him a fear that, if the property is not so delivered,
                   the actor or another will:
                   …

                           (ii)    Cause damage to property; or
                           (iii) Engage in other conduct constituting a crime; or
                           (iv)    Accuse some person of a crime or cause criminal charges to
                           be instituted against him; or



           7
                  MabVax Therapeutics Holdings, Inc. v Sichenzia Ross Ference LLP et al.,
    Civil Action No. 3:18-cv-0249-WQH-MSB (S.D. Cal).



                                                 22
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.84  Page 23 of 58
                                                         Page 23 of 58



                          (v)     Expose a secret or publicize an asserted fact, whether true
                          or false, tending to subject some person to hatred, contempt or
                          ridicule; or
                          …
                          (vii) Testify or provide information or withhold testimony or
                          information with respect to another’s legal claim or defense; or
                          (ix)    Perform any other act which would not in itself materially
                          benefit the actor but which is calculated to harm another person
                          materially with respect to his health, safety, business, calling,
                          career, financial condition, reputation or personal relationships.”

           50.     Title 18 U.S.C. § 875(d) also criminalizes the conduct engaged in by

    Baker Botts and Shapiro. That statute provides as follows:

           “(d) Whoever, with intent to extort from any person, firm, … or corporation,
           any money or other thing of value, transmits in interstate … commerce any
           communication containing any threat to injure the property or reputation of the
           addressee or of another … or any threat to accuse the addressee or any other
           person of a crime, shall be fined under this title or imprisoned not more than two
           years, or both.”

    Baker Botts and Shapiro’s threat to cause economic loss and reputational harm to Kesner

    and SRFK was wrongful because Baker Botts and Shapiro used the threats to obtain

    property to which they were not entitled. Baker Botts and Shapiro are guilty of extortion

    because they sought money or property to which they did not have, and could not

    reasonably believe they had, a claim or right. Baker Botts and Shapiro’s threats had no

    nexus to a plausible claim of right. In United States v. Michael Avenatti, as here, such

    illegality has been applied to attorney settlement demands and letters. See, e.g., United

    States v. Michael Avenatti, Case 1:19-cr-00373-PGG (S.D.N.Y.); id. United States v.

    Litzenburg, Case 3:19-mj-00069-JCH (W.D. Va.). Taking a page from lawyer Avenatti’s

    playbook, Shapiro found a vulnerable company he would seek to convince to let him

    direct an “internal investigation”, and would run up millions in legal fees. As reported in

    the New York Times article cited by prosecutors in New York in their case against




                                                23
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.85  Page 24 of 58
                                                         Page 24 of 58



    Avenatti as he prepared to extort Nike – “When a corporation is caught in a government

    investigation, the legal fees can quickly exceed $100 million – and that’s before the

    lawsuits even begin.”8 Shapiro bulked up on investigation costs that he knew could not

    be paid by MabVax and desperately motivated to get paid turned to illegal extortion as a

    motive to protect his own job and position having no other way to get paid.

           51.     Title 18 U.S.C. § 1951 also criminalizes the conduct engaged in by Baker

    Botts and Shapiro. That statute provides as follows:

           “(a) Whoever in any way or degree obstructs, delays, or affects commerce …
           by … extortion or attempts … so to do … shall be fined under this title or
           imprisoned not more than twenty years, or both.

           (b)     As used in this section-
           …

                  (2)    The term ‘extortion’ means the obtaining of property from another,
           with his consent, induced by wrongful use of actual or threatened force, violence,
           or fear….”

    In carrying out the plan to extort a settlement from Kesner, Baker Botts and Shapiro used

    wrongful means to achieve a wrongful objective. Baker Botts and Shapiro had no lawful

    claim to the money they sought. Backed by manufactured evidence, Baker Botts and

    Shapiro used the threat of bad-faith litigation to exploit Kesner’s fear of criminal

    prosecution, civil liability and economic loss into a settlement.

           52.     Baker Botts and Shapiro’s actions between 2018 and 2019 were fraudulent

    and criminal. On May 29, 2018 Shapiro sent a letter to Kesner: “Thank you for our

    meeting last week, and for your commitment to assist the transition of [SRFK] former

    legal representation of [MabVax] to successor counsel. As discussed, Company counsel



           8
                   [https://dealbook.nytimes.com/2012/03/05/the-mounting-costs-of-internal-
    investigations/].


                                                 24
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.86  Page 25 of 58
                                                         Page 25 of 58



    with respect to the pending SEC investigation is our office, Baker Botts L.L.P” and with

    respect to corporate and transactional matters is Mintz, Levin, Cohn, Ferris, Glovsky and

    Popeo, P.C.” Up to that point Kesner and SRFK assisted the board and company in

    timely producing documents to the SEC, reviewed privileged documents to be withheld

    from the SEC to protect the client, and provided support to the Board for their

    investigation of management and formation of a special committee.            Baker Botts

    misrepresented to Kesner and SRFK that they needed documents and information from

    Kesner and SRFK to answer the SEC subpoena. Kesner and SRFK complied with Baker

    Botts and Shapiro’s request in good faith. Baker Botts and Shapiro concealed the fact

    that they intended to use the documents to craft a complaint against Kesner and SRFK

    that they would use to extort money and property from Kesner and SRFK. Baker Botts

    and Shapiro utilized Kesner and SRFK’s attorney files and immediately made demand for

    $9,600,000 under the threat of creating a dust storm of controversy that would cast a

    cloud of illegal complicity by Kesner over matters already under investigation by the

    SEC and DOJ in their ongoing cases. Baker Botts drafted the complaint from a trove of

    personal, confidential and privileged internal emails and correspondence irrelevant to the

    merits of any matter, liberally quoting internal firm communications and emails to

    embarrass and bully – despite having been repeatedly advised in writing and orally, that

    as co-counsel they were duty bound to review and to protect all privileged and

    confidential materials from disclosure – instead providing a trove of unreviewed

    privileged documents to the SEC and using them to craft their unfiled threatened demand

    letters and complaint.




                                               25
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.87  Page 26 of 58
                                                         Page 26 of 58



           53.     Kesner suffered damage and incurred substantial loss as a result of Baker

    Botts and Shapiro’s implementation and continuation of the extortionate scheme.

                                 FIRST CAUSE OF ACTION –
                                      FEDERAL RICO

    General Allegations -

           54.     Kesner restates paragraphs 1 through 53 of this Complaint, and

    incorporates them herein by reference.

           55.     Baker Botts and Shapiro were part of an enterprise consisting of a union or

    group of individuals with a common purpose that are associated in fact.

           56.     The enterprise has as its purpose extortion, the relationship of the parties

    consists of informal and formal agreements and understandings to cause harm, threaten,

    embarrass and defame through unsophisticated, brutal and unlawful means, with

    longevity - a scheme that commenced in 2014.

           57.     The members of the enterprise are manifold, they share a common

    hostility towards anyone who at any time was associated (socially, economically or

    professionally) with certain persons coined the “Frost Gang”, whose common purpose

    was to enhance their reputation and seek extortion payments, rewards and compensation

    from illegal actions and threats by means of their concerted actions and conspiracy.

    Baker Botts additionally conspired with MabVax’ management to deflect federal

    investigations directed at them.    They threatened to deflect the investigations onto

    plaintiff should he not pay up.

    Jonathan Shapiro and Baker Botts Join the Ongoing RICO Enterprise -

           58.     Baker Botts and Shapiro joined the enterprise in 2018. They extended its

    reach to include MabVax. They followed identical tactics employed since 2014. The



                                                26
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.88  Page 27 of 58
                                                         Page 27 of 58



    purposes of the enterprise are to collect sums from companies, entities and professionals

    who were associated with Dr. Philip Frost and additional persons who developed

    investment strategies with him. Dr. Frost and others invested in MabVax in 2014-2015.

    Plaintiff served as legal counsel to MabVax and to another company Biozone

    Pharmaceuticals, Inc., (later renamed Cocrystal Pharmaceuticals (“COCP”)), caught in

    the enterprise’s snare. He garnered the attention of the enterprise because of those roles.

    In 2018 Baker Botts and Jonathan Shapiro made false claims concerning plaintiff as had

    been made in 2014 against plaintiff concerning Biozone/COCP.

    The Case Parallels Between 2014 and 2018 -

           59. The cases have many similarities. Each company had counsel with unpaid

    amounts claimed to be owing by the company. Each company claimed it was the victim

    of abuse by its Frost investors. Each company threatened to publicize, encourage law

    enforcement action and bring civil suit. Each company had no evidence of wrongdoing.

           60.     Lee Pederson, Esq. is an attorney who worked for Biozone/COCP. Lee

    Pederson founded the enterprise in 2014. He knew there was no basis to accuse the

    investors in Biozone/COCP but instead Pederson lodged a multitude of charges, solicited

    media, filed whistleblower claims and civil suits. With regard to plaintiff, he alleged a

    multitude of unproven and imagined misdeeds as counsel to Biozone/COCP.                 He

    acknowledged in later court filings that he and others received payments from

    Biozone/COCP as the enterprise successfully executed its purpose.

           61.     Plaintiff also became co-counsel to MabVax Therapeutics Holdings, Inc.

    (“Mabvax”) where he assisted the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and

    Popeo, P.C. (“Mintz Levin”) on corporate matters. Upon his engagement in 2015, he




                                                27
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.89  Page 28 of 58
                                                         Page 28 of 58



    disclosed to management that he had previously represented or knew several of its Frost

    investors that backed such company since 2014 and that he would not assist the company

    when it came to negotiations with them or in disputes. At several junctures during the

    engagement, Mintz Levin was called upon to handle matters related to the Frost investors

    and plaintiff recused himself. In 2018, Baker Botts was employed to assist MabVax in

    responding to an SEC subpoena and investigation of management. MabVax became

    indebted to Baker Botts over a few short months in an amount that exceeded $1 million.

    Unpaid, Baker Botts charged plaintiff with unproven and imagined misdeeds ignoring

    numerous voluntary disclosures, recusals and Mintz Levin involvement and demanded

    plaintiff pay $9.6 million which plaintiff refused to pay.

    Tactics Developed in 2014 Are at the Center of the Baker Botts RICO Violation -

           62.     Tactics utilized against the “Frost gang” have been employed across a

    multitude of companies. Starting with Biozone/COCP Lee Pederson lumped plaintiff

    with the Frost gang garnering media attention, law enforcement referrals, and lawsuits.

    Utilizing false statements and imagined injury Pederson and his cohorts sought to force

    the Frost investors to pay up. Pederson and the enterprise attacked plaintiff too merely

    for representing Biozone/COCP and viciously attacked plaintiff publicly for knowing the

    investors making not a single specific claim of any improper act. Lee Pederson caused

    many articles and stories to be published falsely associating plaintiff with the claim that

    the investors had broken the law although later admitting he had no proof of any laws

    broken. He continues to defame and secure writers to defame plaintiff through the filing

    of this complaint.




                                                 28
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.90  Page 29 of 58
                                                         Page 29 of 58



           63.     Baker Botts, was hired by MabVax to respond to an SEC subpoena in an

    investigation by the government of the actions of the executives of MabVax (David

    Hansen and Gregory Hanson).

           64.     The 2014 Biozone/COCP claims made against plaintiff were made

    through false reporting, character assassinations to reporters, letter writing to boards of

    directors, solicitation of regulators to sue plaintiff, threats and intimidation.    Once

    Shapiro/Baker Botts became involved, they joined the enterprise and they adopted tactics

    that included threatening to report false information about plaintiff to regulators and

    divert regulatory scrutiny away from MabVax management should he not pay.

           65.     Dr. Frost and other investors invested over $30 million in Mabvax. Baker

    Botts and Shapiro cast plaintiff as a principal actor in a MabVax “pump and dump”

    scheme and sought $9.6 million from plaintiff and his firm. Shapiro/Baker Botts led this

    campaign through false and unproven allegations in order to recover their unpaid legal

    fees, uncollectible after MabVax filed for bankruptcy.

           66.     Positioning themselves as a creditor they hold the second largest debt

    owed by MabVax.       However, it was Shapiro/Baker Botts own actions that caused

    MabVax to file for bankruptcy. MabVax viability as an going concern was destroyed

    beyond repair by the actions of Baker Botts and management as they sought to eliminate

    the criticism of the investors over the waste and mismanagement by Hansen and Hanson

    that led to never-ending calls for more money, false promises and lack of results in the

    development of potentially life-saving technologies the investors had supported over 5

    years' time. In their quest to cut ties to the investors who were calling for their heads

    Baker Botts stepped over the line as counsel desperate to collect over a million in fees




                                                29
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.91  Page 30 of 58
                                                         Page 30 of 58



    and began to manage the company – to its ultimate demise. The encouraged business

    decisions through improper and incorrect legal advice so that they could potentially

    recover from plaintiff and the investors sufficient amounts to recover their fees. They

    provided improper legal advice as counsel to the company and then forced the resignation

    of the board of directors. Rather than resigning to avoid an unwaivable conflicts of

    interest, they began working to defend management from the SEC investigation, the very

    investigation that the SEC was pursing against management and which the Board of

    Directors had hired Baker Botts.         The principal means of doing this was to deflect the

    investigation onto plaintiff and MabVax’ investors. The improper legal advice resulted

    in delisting from NASDAQ, the unwillingness of Dr. Frost and other existing investors to

    continue to provide financial support, the cloud of illegalities dissuading any new

    investment and the loss of 100s of millions of dollars of market value. All this to allow

    Baker Botts to improperly run up millions in legal fees to be paid.

    Baker Botts makes demand for $9.6 million from plaintiff -

            67.      Baker Botts demanded from plaintiff extortion in the amount of $9.6

    million - the exact amount claimed in the bankruptcy9 to be the value of shares issued

    when MabVax sought waivers to certain restrictions for additional financings. This so-

    called “consent right” was a material part of the negotiations with the Frost investors

    when soliciting their investment and was a lawful contractual covenant entered into

    willingly between investors and MabVax in order to secure needed investment capital.

    The terms were entered knowingly, willingly and with each party represented by its own

    9
      “The statements made herein regarding the Alleged Bad Actors are based entirely on the allegations in
    the Alleged Bad Actor Litigation and Sichenzia Litigation. As such, they remain only allegations.” See
    Second Amended Disclosure Statement and Joint Plan of Liquidation for Debtors filed January 9, 2020
    Chapter 11 Case No. 19-10603-JTD, In re; MabVax Therapeutics, Holdings, Inc., et al., debtors (D. Del),
    at 18.


                                                       30
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.92  Page 31 of 58
                                                         Page 31 of 58



    sophisticated counsel in exchange for their investments. Notably, the consent rights and

    all investor waivers were exclusively negotiated for MabVax by Mintz Levin.

    Shapiro/Baker Botts ignored the inconvenient truth that Mintz Levin (not plaintiff)

    rendered all legal advice when it involved the investor negotiations and lied when it

    suited their need to cast Kesner as acting improperly to favor the investors and refer the

    matter to the authorities hoping that a federal investigation of plaintiff would ensue on

    which they would piggyback in order to exact their payment sum. Shapiro/Baker Botts

    hoped for a federal investigation that would repeat their allegations to be followed by

    their lawsuit so that the government would do the heavy lifting necessary to prove

    malfeasance, and Kesner’s insurance would thereupon readily pay Baker Bott’s demands.

    However, none of this transpired and the SEC investigation was not expanded at Baker

    Botts behest. Plaintiff was not named in any investigation or SEC lawsuit. Baker Botts

    fabricated theories have been utterly rejected. This did not stop Shapiro/Baker Botts

    from continuing to falsely state Kesner was responsible to management of MabVax, the

    SEC regulators investigating management, the press, bankruptcy lawyers 10 and

    threatening plaintiff to demanding cash payment of $9.6 million. This despite a trove of

    documents, records and witnesses which prove plaintiff recused himself entirely from

    such matters when serving as MabVax co-counsel with Mintz Levin.11

            68.      The documentation showing that plaintiff did not render advice on the

    consent right is in the possession of MabVax, Mintz Levin, the investors and their

    counsel and is extensive. MabVax’ CFO Greg Hanson is known to have sent plaintiff

    emails in December 2015 asking for assistance on the consent right which were answered

    10
      Id. at pps 17-19.
    11
      Mintz Levin is also a significant creditor in the MabVax bankruptcy with a claim of $187,000 in the
    bankruptcy.


                                                       31
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.93  Page 32 of 58
                                                         Page 32 of 58



    by plaintiff informing him that plaintiff’s firm’s determined to decline to provide legal

    advice on the existence of the consent right. Plaintiff telephonically informed Gregory

    Hanson and confirmed the position in writing to Gregory Hanson, CEO David Hanson,

    and in-house counsel Warner Broadus, Esq. Plaintiff also wrote that he would instruct

    lawyers on his staff to not address consent questions from the company12. Plaintiff

    insisted he be left off of all communications regarding the matter entirely, which request

    was honored by Mintz Levin and the investors. This was not the only time plaintiff

    declined to provide legal services to plaintiff and required Mintz Levin handle matters

    involving Frost and investors. Plaintiff wrote to both the investors themselves and David

    Hanson requesting to be excluded from emails between them when disputes erupted

    insisting the matters by handled entirely by Mintz Levin. Mintz Levin (not plaintiff)

    resolved all aspects of the consent right, the payment of the consent shares in stock to the

    investors and the rendering of legal opinions. Contrary to its claims, MabVax raised $2.8

    million from an investment firm “Oxford Finance, LLC” in 2016 and Mintz Levin issued

    its legal opinion that the investment did not conflict with the consent right, having

    obtained all required consents from investors. This did not dissuade from their extortion

    demands that plaintiff pay $9.6 million for improper advice concerning the consent right

    or face prosecution, embarrassing press accounts, and meritless lawsuits.

    Baker Botts Relies only upon self-serving oral statements from David Hansen and
    Gregory Hanson –

            69.      Without any supporting documentary or factual evidence, Shapiro/Baker

    Botts relied only on untrustworthy oral statements revealed in MabVax interrogatories,


    12
      At that time many lawyers at the firm were working with MabVax employees who needed to be informed
    of the firm’s determination, several of which, unbeknownst to Plaintiff, already were being solicited for
    their opinion by MabVax management separate from plaintiff.


                                                       32
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.94  Page 33 of 58
                                                         Page 33 of 58



    Ignoring the dozens or hundreds of written documents and emails in their possession

    collected in response to the SEC subpoena and otherwise, Shapiro/Baker Botts crafted the

    draft complaint use to attempt to extort plaintiff. Shapiro/Baker Botts/Shapiro made their

    terms clear – settle or we will get the SEC to take you down. Without any action

    whatsoever thereto being taken by the SEC against MabVax, its officers or directors, or

    against plaintiff or his law firm incorporating any of the Shapiro/Baker Botts charges that

    an undisclosed group of Frost investors controlled MabVax who failed to file their own

    SEC ownership reports13, that MabVax incorrectly calculated beneficial ownership and

    permitted blockers to be evaded by investors who were a group based upon alleged

    improper legal advice from plaintiff, Baker Botts nonetheless made these allegations the

    central issue in the draft complaint, thereafter directed counsel for the bankrupt company

    to issue bankruptcy court filings repeating these allegations14, informed the SEC and

    possibly DOJ, and upon information and belief communicated such claims to reporters.

    Another law firm Block Leviton, LLP, likewise was fed this trove of lies by

    Shapiro/Baker Botts all to unlawfully threaten plaintiff with civil and criminal

    prosecution, embarrassment and litigation unless he paid extortion that would allow

    Baker Botts and Shapiro, and thereafter Block Leviton, LLP, to recover their fees. Block

    and Leviton is pursuing claims against plaintiff based on the information provided by

    Baker Botts and in 16 months has failed to produce documents in discovery to plaintiff.

    As noted in plaintiff’s motion to compel production “[Block and Leviton] filed that case

    sixteen months ago in September 2018, and thus far has failed to produce any documents


    13
       Investors, not companies, are required to calculate and report their own beneficial ownership holding
    over 4.9%, including the effect of beneficial ownership blockers. There also is no private right of action
    against companies under Section 13 of the Securities Exchange Act of 1934.
    14
       See note 9 supra.


                                                         33
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.95  Page 34 of 58
                                                         Page 34 of 58



    that support its allegations and it appears [Block and Leviton] is not even searching for

    documents that support its case. Kesner is entitled to know the basis for [Block and

    Leviton’s clients’] allegations.

           70.     Baker Botts and Shapiro manipulated and contorted the entirety of the

    bankruptcy process once MabVax filed for Chapter 11 bankruptcy to gain advantage for

    themselves and co-conspirators at Block Leviton who joined with Baker Botts extending

    the enterprise into the Chapter 11 proceedings. They sought to convinced the court to

    allow them to earn legal fees to the detriment of the actual creditors of MabVax. This

    was achieved by continuing their false and fraudulent narrative and misrepresenting

    material facts – the same and other facts alleged in the Baker Botts unfiled complaint - to

    the bankruptcy court and interested parties in the case who, to date, have failed to be

    provided with accurate and objective information so that they may object to any claims

    submitted by Baker Botts or Block Leviton for payment of fees and assert claims against

    such firms for malpractice and fraud for their acts. Not a single element of proof, not a

    scintilla of actual evidence, supports any of the allegations or claims in the bankruptcy

    statements repeated by Baker Botts and Block Leviton, the participants in this illegal

    racket, a RICO enterprise.         Rather than pursuing management (Hansen, Hanson,

    Broaddus) who actually defrauded the investors (including Frost) in $30 million of

    MabVax securities sales, the investing public of millions more, and who while serving as

    executives engaged in illegal personal stock sales, who knew, themselves, that funds for

    the company’s business were being diverted to other purposes, to lawyers (who represent

    a large percentage of the creditors in the bankruptcy) who served the management’s

    bidding to entrench themselves and derail a looming investor result,        who failed to




                                                34
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.96  Page 35 of 58
                                                         Page 35 of 58



    disclose the technology was failing and not being actively or properly developed as

    promised to investors. All of this will be proven by plaintiff through evidence that

    MabVax made false statements in numerous SEC filings, business plans, investor

    presentations and media reports. Baker Botts, LLP/Jonathan Shapiro and Block Leviton,

    LLP/Jason M. Leviton, Esq., Joel A. Fleming, Esq. convinced the bankruptcy court

    through false representations and statements that the investors and plaintiff should be

    pursued – while the investors had already lost $30 million of their invested capital, and

    plaintiff provided none of the improper advice or leaning toward investors that he is

    accused of throughout the campaign. They are pursuing 69 largely unrelated persons

    many of which do not even know other claiming the company was somehow forced to

    enter undesirable contracts that violated the law in some unknown and unproven way –

    after the fact – although ably represented by Mintz Levin, a major highly regarded

    national law firm fully capable of discerning “group” issues and interpreting the effects

    of beneficial ownership “blockers”. A firm that represented the company since 2014,

    nearly a full year before plaintiff started as counsel, on these very issues. The interested

    parties in the bankruptcy, injured by this fraud include the committee representative of

    secured and unsecured creditors and shareholders. The committees should be demanding

    claims be asserted against the bad actors - Baker Botts, Block Leviton, Mintz Levin,

    David Hansen, Gregory Hanson, Warner Broaddus, Esq., and others, for causing the

    bankruptcy through their illegal actions and misrepresentations, for violations of the rules

    of professional responsibility and breaches of fiduciary duty. An impartial and neutral

    overseer should be appointed that will end the domination and control of the estate and its

    assets by David Hansen, Gregory Hanson and Jonathan Shapiro.




                                                35
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.97  Page 36 of 58
                                                         Page 36 of 58



    Baker Botts’ Services Were not Routine Legal Services – They Repeatedly Violated the
    Rules of Professional Responsibility, Revealed Confidential and Privileged Client
    Information, Rendered Negligent and Incorrect Legal Advice and Secured Board of
    Director-like Control over Decisions Made by MabVax After Overseeing the Board’s
    Resignation –

           71.    Baker Botts and Shapiro did more than perform routine professional

    services for MabVax. Their acts went further than that by:

           1) intimidating the entire independent board of directors investigating

           management after claims were made against David Hansen and Gregory Hanson

           by the SEC;

           2) forcing every independent director into resigning and terminating the special

           committee;

           3) conspiring with management under investigation and causing the rendering

           advice causing members of management to breach their fiduciary duties;

            4) violating the Code of Professional Responsibility applicable to lawyers by the

           foregoing actions and also by defending targets of the SEC investigation after

           previously having been engaged as its counsel to respond to the SEC subpoena

           and defend MabVax

           5) advancing the interests of Hansen and Hanson to maintain their employment

           and positions with MabVax and derail investor concerns by designing and

           implementing “anti-takeover” protection by litigating with investors and seeking

           to cause agencies and regulators to investigate the investors, all undisclosed

           tactics required to be disclosed in SEC filings and reports under the Williams Act

           and other statutes, rules and regulations,

           6) failing to protect the investing public;




                                                 36
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.98  Page 37 of 58
                                                         Page 37 of 58



          7) committing numerous additional violations of the Code of Professional

          Responsibility such as representing members of management simultaneously with

          the client that had engaged them to respond to SEC inquiries, misleading counsel

          and violating their duties to the California bar, misleading counsel, the bankruptcy

          court and other courts, violating confidences and failing to protect attorney-client

          and work product privileged information to the detriment of MabVax;

          8) acting dishonestly to co-counsel with the intent and purpose of extorting $9.6

          million instead of honestly and faithfully assisting co-counsel with its efforts to

          timely and accurately respond to the pending SEC subpoena and inquiry;

          9) aiding and abetting management in the filing of false and misleading SEC

          filings and reports containing untrue statements of material fact and material

          omissions in violation of Section 10 and Rule 10b-5 promulgated under the

          Securities Exchange Act of 1934, among other statutes, rules and regulations;

          10) making false allegations of undisclosed “groups” and investor collusion by

          plaintiff; 11) failing to correct misstatements and false filings and reports made by

          the SEC following determination by Delaware courts that the company’s filings

          complied with well-established law and legal principles governing beneficial

          ownership, groups and blockers, the very same rules, principles and advice

          routinely provided to and followed by Baker Botts very own clients in their public

          SEC filings and reports (the “Non-Reliance” 8-K and Registration Statement on

          Form S-1”);

          12) threatening to embarrass and defame co-counsel unless their extortion claims

          for payment of $9.6 million were met “within 3 days”;




                                               37
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                              Document 31 Filed
                                          Filed 01/22/20
                                                01/21/20 PageID.99  Page 38 of 58
                                                         Page 38 of 58



            13) threatening by means of interstate commerce and the mails the foregoing and

           the commencement of litigation, not in advance of any litigation since no lawsuit

           or action was ever brought by Baker Botts;

           14) taking money and property from MabVax under false pretenses to advance

           their criminal conspiracy while representing the very management of MabVax as

           to whom they were engaged to conduct an internal investigation, in an unwaivable

           conflict of interest;

           15) advancing the purposes of the enterprise by demanding and receiving

           payment of millions of dollars from their client in retainers and legal fees while

           advancing the extortion for the enterprise and in the bankruptcy they themselves

           were responsible for;

           16) suborning perjury before federal and state government officials and agencies;

           and

           17) enticing other participants to join in and take part in the illegal and criminal

           extortionate activities, to serve as their agent under their control and

           authorization, conspiring with third-parties to represent them in their extortionate

           plots, including the law firm Block and Leviton, LLC.

    Through these activities, upon information and belief, Shapiro and Baker Botts fed false

    information to media and bloggers to create the appearance of genuine reporting and

    investigative research that would support their claims and pressure plaintiff to pay the

    extortionate demands and to regulators and investigators seeking to induce the initiation

    of actions so that they would be able to bring suit after the government relying on the

    government to prove facts in their case forcing settlement, all in continuation of the




                                               38
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.100   Page 39 of 58
                                                           Page 39 of 58



    enterprises’ core plan to harass and intimidate persons associated with Frost investors in

    which Baker Botts and Shapiro willingly joined.

           72.     Baker Botts and Shapiro committed indirect predicate acts by aiding and

    abetting existing enterprise participants Lee Pederson, Wesley Paul, Daniel Fisher, Teri

    Buhl, William “Bill” Alpert, David Hansen, Gregory Hanson, Warner Broaddus, Esq.

    and others in the enterprise’s extortionate campaign lodged against Frost and other

    investors as the targets of their scheme who they called the “Frost gang” lumping

    plaintiff, an attorney, together with the gang in court proceedings, letter writing,

    whistleblower claims and articles they commanded labelling him as a criminal. Instead it

    was the aforementioned participants in this illegal extortion ring that are the bad actors

    and criminals, who face prosecution for their crimes. Because of ongoing government

    action involving many of the “gang” investors have been all but unable to defend these

    false claims in court, media or elsewhere. Although nearly all of the claims brought by

    the government that involved the small handful of investors that invested in MabVax

    have been settled with no proceedings and without admitting or denying any allegations,

    and the government has never once named MabVax or its management in any lawsuit,

    Shapiro/Baker Botts and Pederson continue their campaign against plaintiff as seen in the

    Bankruptcy court filings and internet postings and letters from Pederson. There are no

    proven facts (just allegations) that any improper activities occurred.        Because of

    plaintiff’s respect for duties imposed on him by the Rules of Professional Responsibility

    he has and continues to preserve client confidences and maintain respect for attorney-

    client privilege. Prior to this complaint, plaintiff has been unwilling to defend himself

    against the enterprise by speaking with the press.     Upon information and belief no




                                               39
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.101   Page 40 of 58
                                                           Page 40 of 58



    government claim has been or will be made against investors in MabVax the charges

    resolved through voluntary settlements.

            73.      The enterprise’s participants named above are the true bad actors engaged

    in a multi-year, multi-party extortion plot as to which this complaint is the first

    opportunity to bring them to justice. It is all but a certitude that litigation against

    MabVax, Hansen, Hanson, Baker Botts and Block Leviton will ensue and cases will be

    brought against them by the creditors in bankruptcy and investors once the true facts are

    known. Plaintiff himself prior to becoming counsel to MabVax invested $100,000 and

    maintains additional claims that may be brought against these persons as an investor.

    Baker Botts’ Game Plan Is the Enterprise’s Playbook -

            74.      The initial enterprise participants, Lawyer Lee Pederson, lawyer Wesly

    Paul and Biozone/COCP executive Daniel Fisher, structured an illegal enterprise in 2014

    after a dispute arose over payment by Frost and investors. As chronicled in their own

    lawsuits, the enterprise was expanded over time and included additional participants. By

    2018 Shapiro, Baker Botts, LLP and the firm Block and Leviton, LLP joined the

    enterprise.    They adopted tactics, processes, false claims and strategies that were

    successfully deployed to obtain payments from investors in Biozone/CoCrystal in their

    effort to extort Kesner.

            75. Pederson in his 2019 complaint15 states:

            “Pederson and Fisher worked together with each other under a general

            collaborative agreement to help each other seek redress for the harms caused to

            them by Frost and his gang.” Complaint Par 6.


    15
      Lee Pederson vs. Phillip Frost, CoCrystal Pharma, Inc., and Daniel Fisher, (D. Minn) No 19261777
    JNE/DTS (July 8, 2019).


                                                     40
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.102   Page 41 of 58
                                                           Page 41 of 58



           “Pederson’s and Fisher’s desired outcomes included criminal prosecutions and

           convictions of Frost and his gang members, publication of descriptions of Frost

           gang frauds and crimes, monetary awards from civil litigation against Frost and

           other gang members, monetary awards from SEC whistleblower complaints, and

           court-ordered restitutions from Frost gang members.” Id. Par. 8.

           “Pederson and Fisher used a three-prong strategy against the Frost gang: (a) civil

           litigation, (b) supplying Federal law enforcement agents with research,

           information and evidence about the Frost gang’s frauds, and (c) providing

           inaccurate information to journalists and business writers.” Id. Par 9.

           “Eventually their joint efforts resulted in active investigations of the Frost gang by

           the SEC and DOJ (FBI and U.S. Attorney’s Office). They also aided a network of

           journalists and business writers who wrote and published stories about the gang’s

           activities. Fisher’s civil litigation against the gang put additional pressure on the

           gang” Id. Par. 10.

           76.     After several years’ time, the participants began to war with each other

    over the spoils of their illegal activities and litigation ensued. A great deal can be learned

    about the inner workings of the enterprise from this lawsuit:

           “The Frost gang saw the joint efforts of Pederson and Fisher as a threat. To ease

           this threat, they offered Fisher a deal behind Pederson’s back. … Frost exerted his

           control over Defendant COCP to cause COCP to provide a benefit of about

           $800,000 to Fisher at the expense of COCP shareholders, including Pederson. …

           The $800,000 benefit to Fisher was intended to buy Fisher’s silence and stop

           Fisher’s collaboration with Plaintiff Pederson. …. Fisher went behind Pederson’s




                                                 41
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.103   Page 42 of 58
                                                           Page 42 of 58



             back and settled his litigation against the Frost gang with a deal that unjustly

             enriched Fisher by an amount of about $800,000 while selling out Fisher’s

             promises to Pederson.        Fisher profited financially from the deal, and Frost

             temporarily profited by making Pederson’s efforts to seek redress against Frost

             and his gang much more difficult.”

             77.    Various parties joined the enterprise over time:

             “On about October 18, 2014, Fisher announced to his other attorneys that

             Pederson was a member of Fisher’s legal team, along with Wes Paul and Jason

             Hoffman”. Complaint, Par 69. Wes Paul subsequently collaborated with Teri

             Buhl to defame and disparage plaintiff and promote the writing of false and

             fictional stories about Kesner lumping him together with the Frost gang

             repeatedly. “From 2014 to 2017, Pederson and Fisher worked together using the

             three-prong strategy against the Frost gang. Pederson and Fisher worked on all

             three aspects of the strategy: (a) civil litigation; (b) press coverage; and (c)

             Federal law enforcement.” Id at 72.           Pederson and Fisher began their

             collaboration with relatively scant material and evidence against the Frost gang,

             except for what they know about the gang from first-hand experiences regarding

             frostzone. However, they had both been harmed by the Frost gang, and they

             shared an absolute certain conviction that Frost and his gang members were

             fraudsters and criminals.”

             78.    By 2015, the enterprise was in full swing and on March 25, 2015 Fisher

    wrote:




                                                   42
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.104   Page 43 of 58
                                                           Page 43 of 58



           “The only way for us to come out ahead in this case is to transfer the pain to the

           defendants. Otherwise, I am wasting my time and money. With the note case, the

           Frost Group has suffered no pain. Stalling, driving up our costs, and managing a

           slow moving case is the frost Group’s game plan. … They need to know that we

           are threat to them since we will cooperate with the SEC and DOJ to damage them.

           And, we will have the cooperation of the press in researching and publishing the

           findings. This will allow us to take the offense.” Id at 80. “they are extremely

           cheap, hate to lose, facing criminal prosecution, and adverse PR. As the case

           progresses, more of their criminal acts will be exposed which is newsworthy.” Id.

           at 81.

           79.      Throughout this period before 2018 Fisher, Pederson and the other

    members of the enterprise grew. They alleged in the press and to government that

    plaintiff committed illegalities and included Kesner as a member of the Frost gang,

    writing stories and articles and threatening to bring to the attention of the agencies more

    information connecting plaintiff to alleged illegalities and wrongdoing with conclusory

    statements, defamation and false reporting. Fisher’s June 20, 2018 email to Chris Carey

    reveals the extortion successes that were beginning to emerge and states “Lee is

    attempting to milk us for money which we don’t have. It is my feeling that he feels

    anxiety about the future of his case which is causing him to scramble to raise money. … I

    want to have deniability of communicating with him. But this request is coming from a

    guy that is nuts, and I have learned to be careful when negotiating with unpredictable

    crazies. … Lee’s advice was of no use, and it may have been harmful to our case.”. Id at

    148.




                                                43
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.105   Page 44 of 58
                                                           Page 44 of 58



           80.   Up to this point the SEC had not yet initiated any action against the

    defendants in the SEC Action, Frost and investors alleged in the SEC Action to have

    engaged in pump and dump activities. As noted above, neither Kesner, MabVax, nor any

    of MabVax’s officers or directors were named in any SEC Action, ever.

           81.     The unlawful and criminal enterprise in which Shapiro and Baker Botts

    joined in 2018 had since 2016 been responsible for launching a tirade of defamatory

    articles that included false and fabricated statements about plaintiff all instigated by

    Pederson, Fisher, Paul as to which Buhl, Alpert, Barron’s, all became participants in the

    illegal enterprise by publishing falsities about plaintiff. They lumped plaintiff together

    with Frost – Barron’s going so far as to report plaintiff as the “center” of the pump and

    dump ring with an article entitled - “The Lawyer at the Center of SEC Pump-and-Dump

    Case” is the subject of a pending action in the Southern District of Florida.

           82.     Kesner, a lawyer with the firm that had borne his name before the illegal

    enterprise and conspiracy resulted in his loss of clients, loss of standing in the legal and

    professional community and employment with the firm, during this period represented

    various parties in disputes with members of the enterprise (although never representing

    the core target of the enterprise’s extortionate threats – Dr. Frost). He was engaged as

    counsel and his firm served as opposing counsel to Pederson for Mr. Brian Keller a

    former collaborator to Fisher in a Minnesota state action brought by Pederson and

    assisted and investor bringing an action against Buhl. Kesner also represented two of the

    investors in Fisher’s company as their counsel in an action before the United States

    District Court in the Northern District of California for breach of a Fisher settlement

    agreement (which held they had violated terms of settlement when they failed to




                                                 44
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.106   Page 45 of 58
                                                           Page 45 of 58



    withdraw their whistleblower complaints, subsequently learning that the Office of the

    Whistleblower declined to proceed invoking Pederson’s ire – see below). Plaintiff was

    attacked with extortion for doing his job as an attorney by the other attorneys involved,

    first Pederson and Paul then Shapiro, Baker Botts, and Block Leviton.

            83.     After learning of the enterprises efforts (likely through reading blogs and

    postings, letters and articles from Pederson’s efforts) and joining the enterprise, Shapiro,

    MabVax, David Hansen, Gregory Hanson, Block Leviton and others worked closely

    together with the Biozone/COCP campaign and deployed identical tactics.. They used

    lies, false statements and misrepresentations as the tools to extort plaintiff in the manner

    employed against the Frost gang. Shapiro and Baker Botts formulated their plan and

    made the following false statements to government officials, their client, and others in an

    effort to get plaintiff to pay:

            A)       Kesner advised MabVax in a manner that favored investors rather than his

            client in regard to the consent right. This statement is false. Kesner refused to

            provide advice on the consent right. Rather Mintz Levin served as counsel and

            advised David Hanson and MabVax on the consent right. During 2015 Kesner

            wrote emails and orally informed MabVax that he and his firm declining to

            provide advice to MabVax on matters related to the investors.

            B)      Kesner was responsible for MabVax issuing $9.6 million in shares to

            investors.    This statement is false.    Kesner refused to provide advice on

            negotiation of the settlement, waiver or approvals under the consent right that

            resulted in issuance of any inducement shares to investors.    Rather, Mintz Levin

            served as counsel and advised David Hansen and Gregory Hanson on all these




                                                45
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.107   Page 46 of 58
                                                           Page 46 of 58



           matters, on enforceability of the consent after transfer of shares, and all other

           mattes regarding contractual obligations to the investors, the Oxford financing if

           is required consent, and issued the legal opinions on such matters.

           C)     Kesner was responsible for MabVax failing to report “group” issues in

           accordance with SEC rules and regulations by asserting in the complaint and to

           third parties that Kesner failed to advise and disclose that a number of its largest

           investors … were acting in a manner such that federal regulators would consider

           the Investors to be an unlawful ‘control group’ for purposes of the United States

           securities laws …. This statement is false. Kesner never provided advice to the

           investors or MabVax on beneficial ownership group reporting. Rather Mintz

           Levin, Cooley and Schulte served as counsel and advised David Hanson and

           MabVax on the group reporting. Reporting protocols were established nearly a

           year prior to Kesner’s engagement, when the Telik transaction was being

           prepared. Kesner wrote numerous emails to MabVax to assure MabVax obtained

           current and accurate facts on which to rely – asking repeatedly to have

           questionnaires sent to the investors to ascertain their holdings.

           D)     Kesner was responsible for MabVax losing the confidence of investors by

           alleging as follows in the draft complaint … “[N]ow that the frailty of the of the

           Sichenzia/Kesner ‘blocker’ firewall has been revealed, MabVax no longer has

           confidence that the 2,628,766 shares of common stock issued to Investors via

           preferred share conversions are valid and also cannot be certain its previous

           reports regarding the number of common shares outstanding are accurate”.

           Jonathan Shapiro promoted novel never before heard of legal theories that




                                                46
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.108   Page 47 of 58
                                                           Page 47 of 58



           blockers are ineffective, all the while his firm provided the exact same advice

           regarding blockers to its other clients, in articles, client memoranda and

           presentations. MabVax at all times used principles for reporting and blocker

           provisions that re universal, follow federal law, and have been validated by the

           Delaware chancery court, specifically as relate to MabVax claims made by Baker

           Botts/Shapiro.

           E)     Kesner was responsible for the decision to disavow three prior years of

           financial statements and SEC reports and delisting from NASDAQ.               Upon

           learning that MabVax made such filing without his knowledge and consent

           Kesner and the firm promptly resigned to show their disagreement with the legal

           advice given by Baker Botts and Mintz.         Shapiro stated it was Kesner that

           required this action given his improper advice.       There is no basis for this

           allegation. MabVax followed the same principles espoused by Baker Botts in its

           advice to other clients up until the time that Jonathan Shapiro took the

           unprecedented action of creating new and unknown legal reporting principles for

           MabVax to follow that aggregated ownership across up to 69 separate investors so

           that they could not vote together to unseat management in their executive

           positions through exercise of their rights under state law as shareholders and vote

           more than 4.9% altogether. Shapiro communicated to numerous people, such as

           lawyers for the bankruptcy estate after which this lie became part of the

           bankruptcy estate pleadings and process, that this never before heard of

           proposition was correct legally, despite such evidence to the contrary that includes

           a court order in the Delaware chancery court, the failure of the SEC to take any




                                               47
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.109   Page 48 of 58
                                                           Page 48 of 58



           such position (including before the Delaware chancery court during the pendency

           of such case), the failure of the SEC to bring any action against MabVax for

           incorrect filings that were disavowed or against any person who was an investor

           that adopted such position.

           84.     Baker Botts and Shapiro knew of all the aforementioned falsities and are

    wholly-responsible themselves for the collapse of MabVax, the loss of investor

    confidence and the ultimate bankruptcy that ensued – the direct result of their illegal

    enterprise.   During the time prior to Kesner’s resignation as counsel, MabVax

    successfully raised over $30 million in public and private offerings to pursue its business

    purpose. Once the enterprise took over the company, and only at that point in time when

    Baker Botts determined it would be more profitable for Baker Botts, putting their

    interests before that of their client, did MabVax lose the ability to attract investors,

    including funding from investors that had repeatedly supported the company’s needs over

    an extended period, and other new investors. Baker Botts caused MabVax to request

    voluntary delisting from NASDAQ because it fit well with and supported its narrative

    that gave credence to its extortion plot. Shapiro is the brains at the center of the collapse

    of MabVax as well as the illegal enterprise’s planning and execution. No one but

    attorney Pederson and the other enterprise members including Shapiro, are responsible as

    the actors who ushered along and executed the multi-year planning and tactics of the

    enterprise over a 6 year period, using the people and institutions they recruited to make

    false statements and file false reports, to propagate their falsehoods in outlets such as

    court filings and government statements, SEC filings and whistleblower accounts that




                                                 48
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.110   Page 49 of 58
                                                           Page 49 of 58



    provide the conspirators with an imprimatur of truth and merit, despite them being behind

    each and every utterance.

            85.      The draft complaint plaintiff was threatened with aptly chronicles the

    efforts of the illegal enterprise, which included filing false and misleading whistleblower

    complaints with the SEC and DOJ implicating plaintiff as a member of the Frost gang,

    merely for serving as counsel to parties in litigation and as corporate counsel to a

    multitude of names, culminating with MabVax.                   The SEC and DOJ whistleblower

    complaints by the enterprise, with all their glorious attestations, subsequently were

    withdrawn or denied by the agency.             “On August 24, 2015 SEC Whistleblower Chief

    Sean McKessy called Pederson at 2:13 pm central time …. McKessy informed Pederson

    that the SEC would not take any action based on Pederson’s whistleblower complaints.”

    Pederson stated, “This is far from over”.               Following such rejection, the enterprise

    threatened action against SEC Chairman Jay Clayton for corruption in an open letter.16

    Similarly the SEC has brought no action that names MabVax, its managers or plaintiff

    despite extensive effort and opportunity by Shapiro/Baker Botts. Once Jonathan Shapiro

    took over from Lee Pederson at the helm of the enterprise to threaten his suit for a $9.6

    million extortion he pursued the very same tactics – referrals to DOJ and the SEC,

    lawsuits, and providing information to reporters, the media, and seeking to put meat on

    the bones of his false statements through recruiting of other enterprise members such as

    16
       23- Pederson v Clayton. There are many honest and hard-working employees within the SEC. However,
    I believe that in some instances individuals within the SEC have acted corruptly regarding the lack of
    enforcement actions against the Frost gang. In other instances, I believe that individuals within the SEC
    have acted corruptly or arbitrarily and capriciously regarding matters involving the Frost gang. I have
    written an open letter to SEC Chairman Jay Clayton expressing these concerns. My letter to Clayton can be
    seen at: https://www.scribd.com/document/433709218/191106-Open-Letter-to-Jay-Clayton I expect that
    the SEC will not address my concerns in a meaningful way. Therefore, at an appropriate time and after
    framing the issues with Freedom of Information Act (FOIA) requests, I intend to bring a lawsuit against
    Chairman Clayton to discover what has been going on inside the SEC with respect to Phillip Frost and his
    gang.


                                                       49
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.111   Page 50 of 58
                                                           Page 50 of 58



    Block Leviton and the Rosen Law Group to propagate these lies in official court papers

    that would give the imprimatur of truth and legitimacy. The Rosner Law Group, LLP as

    counsel to the debtor MabVax, repeated nearly every one of the false and unsupported

    allegations in numerous bankruptcy filings, letters and motions going so far as to obtain

    the approval of Block Leviton and Baker Botts as counsel to the bankruptcy estate to sue

    investors and plaintiff. This fraud should not be allowed by The Rosner Law Group,

    LLP, as it is inconsistent with the duties owed such firm to the Bankruptcy Court,

    creditors and others with interest in the outcome of the bankruptcy. These facts should be

    brought to immediate attention of the Court.

           86. Plaintiff has not been sued by the SEC or DOJ nor accused of any illegal or

    improper acts at any time while Baker Botts and Block Leviton continue their quest to

    divert attention away from MabVax managers to plaintiff. In 2018, as described in the

    introductory paragraphs to this complaint, additional participants joined the enterprise.

    Shapiro, Baker Botts, LLP, other members of their firm, Hansen, Hanson, Jason Leviton,

    Esq., Joel Fleming, Esq. Block and Leviton, LLP, and other members of these firms, with

    threats should $9.6 million not be paid. Through the filing of this complaint all of such

    parties were functioning as continuing unit. The enterprise in this case was organized for

    specific purposes – to extort plaintiff with threats to defame, injure and embarrass for

    financial gain.     The members of the enterprise are related (attorney/client,

    researcher/writer, employee/employer, principal/agent). They worked together between

    2014- 2020 to pursue and achieve a common purpose by unlawful means. Their actions

    are continuing.

    Baker Botts and Jonathan Shapiro’s Rico Violations – 18 U.S.C Section 1962(c)




                                               50
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.112   Page 51 of 58
                                                           Page 51 of 58



            87.    Kesner has been injured in his business and property by reason of Baker

    Botts and Shapiro’s multiple violations of Title 18 U.S.C. § 1962, described above.

    Baker Botts and Shapiro engaged in at least two acts of racketeering activity (acts or

    threats of extortion chargeable under New York law and punishable by imprisonment for

    more than one year, mail fraud and wire fraud, and interference with commerce by

    extortion or threats to do so in violation of the Hobbs Act) as well as making false

    statements and suborning perjury, one of which occurred after the effective date of Part 1,

    Chapter 96 of Title 18 of the United States Code and the last of which occurred within

    ten years after the commission of a prior act of racketeering activity. Baker Botts and

    Shapiro operated or managed an enterprise through a pattern of racketeering activity that

    caused Kesner concrete financial loss and other harm.           Baker Botts and Shapiro

    knowingly and purposefully adopted, implemented, controlled, conducted and

    participated a scheme or artifice, the direct purpose of which was to extort money or

    property from Kesner and his firm. The business of the enterprise – extortion – is

    primarily unlawful. The criminal activity is continuous because extortion was the regular

    way of operating the business. Baker Botts and Shapiro’s criminal activity by its very

    nature projects into the future. Baker Botts and Shapiro’s racketeering activity (including

    their own fraudulent concealment, securities fraud, conspiracy with MabVax

    management, and extortion during the ongoing SEC investigation), its relatedness,

    breadth and the period of time over which Baker Botts and Shapiro persisted with the

    scheme, is such that there is a threat that it will continue indefinitely and be repeated in

    the future.




                                                51
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.113   Page 52 of 58
                                                           Page 52 of 58



           88.     As a direct and proximate cause of Baker Bott’s and Shapiro’s violations

    of Title 18 U.S.C. § 1962 (c), Kesner suffered injury and loss of property in the amount

    of $10,000,000.

           89.     Baker Botts conspired with other participants in the enterprise in violation

    of 18 U.S.C. § 1962 (d) to violate 18 U.S.C. § 1962 (c).

           90.     In accordance with 18 U.S.C. § 1964(c), Kesner seeks threefold the

    damages he has sustained, the costs of this suit, and reasonable attorney’s fees incurred.

           91.     In accordance with 18 U.S.C. § 1964(d), Kesner seeks an injunction

    against all participants in the enterprise to prevent and restrain further violations of 18

    U.S.C. § 1964(c).

                          SECOND CAUSE OF ACTION –
                   DECEPTIVE ACTS AND PRACTICES IN BUSINESS

           92.     Kesner restates paragraphs 1 through 91 of this Complaint, and

    incorporates them herein by reference.

           93.     Baker Botts and Shapiro’s publication of defamatory falsehoods about

    Kesner and their extortion of Kesner constitute deceptive acts and practices in the

    conduct of business, trade or commerce. Baker Botts and Shapiro’s actions violate

    General Business Law § 349(a) and are unlawful.

           94.     Baker Botts and Shapiro’s willful methods, acts, or practices were

    consumer-oriented and misleading.        Baker Botts and Shapiro’s conduct involved an

    extensive extortion scheme involving the dissemination of information to the public.

    Baker Botts and Shapiro’s actions have the potential to affect consumers at large.

           95.     Kesner suffered injury and loss as a result of acts or practices that violate

    General Business Law § 349.


                                                 52
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.114   Page 53 of 58
                                                           Page 53 of 58



           96.     Kesner brings this action against Baker Botts and Shapiro pursuant to

    General Business Law § 349(a) to recover to actual damages, plus attorney’s fees and

    court costs, in the sum of $10,000,000.00 or such other amount as is determined by the

    Jury. In addition to damages, attorney’s fees and costs, Kesner seeks a declaratory

    judgment that Baker Botts and Shapiro’s acts and practices violate § 349(a) and an

    injunction to prevent Baker Botts and Shapiro from violating the Act in the future.

                                   THIRD CAUSE OF ACTION –
                                   TORTIOUS INTERFERENCE

           97.     Kesner restates paragraphs 1 through 96 of this Complaint, and

    incorporates them herein by reference.

           98.     At the time Baker Botts and Shapiro extorted Kesner and SRFK, Kesner

    had valid and enforceable contracts and existing business expectancies in his partnership

    with SRFK and his relationships clients. Kesner had a reasonable expectation of earning

    substantial income from those business relationships.

           99.     Baker Botts and Shapiro knew about Kesner’s interest in SRFK and his

    law practice, contracts and business expectancies.

           100.    Baker Botts and Shapiro intentionally interfered with Kesner’s property

    rights and business expectancies by, inter alia, devising, aiding, abetting and actively

    participating in the scheme to extort money or property from Kesner and to injure him in

    his business and reputation.

           101.    Baker Botts and Shapiro’s improper methods, actions and practices were,

    inter alia, defamatory, unethical, oppressive, over-reaching, fraudulent, hostile, sharp,

    and criminal. Baker Botts and Shapiro’s interference was completely unjustified.




                                                53
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.115   Page 54 of 58
                                                           Page 54 of 58



           102.    As a direct result of Baker Botts and Shapiro’s tortious interference with

    Kesner’s contracts and business expectancies, Kesner suffered damage and incurred loss,

    including, without limitation, injury to his business, loss of clients, damage to his

    reputation, prestige and standing, attorney’s fees, court costs, and other damages in the

    sum of $10,000,000.00 or such other amount as is determined by the Jury.

                         FOURTH CAUSE OF ACTION –
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

           103.    Kesner restates paragraphs 1 through 102 of this Complaint, and

    incorporates them herein by reference.

           104.    Baker Botts and Shapiro’s conduct, detailed above, was intentional,

    reckless, concerted, criminal and deliberately violative of applicable Rules of

    Professional Conduct. They engaged in a series acts that, taken together, constitute

    extreme and outrageous behavior. They purposefully initiated a campaign to extort

    money or property from Kesner, by, inter alia, maliciously threatening to defame him

    with scandalous accusations of criminal conduct, destroy his securities law practice, and

    turn him over to DOJ and the SEC. In spite of their knowledge that Kesner had engaged

    in no wrongdoing of any kind, Baker Botts and Shapiro proceeded with their extortionate

    plan. As part of that plan, they directed MabVax to make untrue and material misleading

    statements to the SEC, and assisted their client in filing multiple fraudulent reports with

    the SEC over a long period of time. Defendants’ conduct was flagrant and heartless.

           105.    Baker Botts and Shapiro’s actions offend against generally accepted

    standards of decency and morality and are atrocious and utterly intolerable. They are

    attorneys. They knew that their illegal actions would cause severe emotional distress.




                                                54
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.116   Page 55 of 58
                                                           Page 55 of 58



           106.    Their outrageous conduct caused Kesner to suffer severe emotional

    distress, extreme fear and panic.

           107.    Baker Botts and Shapiro’s misconduct constitutes intentional infliction of

    emotional distress.

           108.    As a direct result of Baker Botts and Shapiro’s misconduct, Kesner

    suffered damage and incurred loss, including, without limitation, pain and suffering,

    physical injury, severe emotional trauma, insult, embarrassment, humiliation, public

    ridicule, anguish, stress and anxiety, injury to reputation, special damages, medical

    expenses, attorney's fees, costs and out-of-pocket expenses in the sum of $10,000,000.00

    or such greater amount as is determined by the Jury.

                                 FIFTH CAUSE OF ACTION –
                                    PRIMA FACIE TORT

           109.    Kesner restates paragraphs 1 through 108 of this Complaint, and

    incorporates them herein by reference.

           110.    In their attempts to extort payment of $9,600,000 from Kesner and SRFK,

    Baker Botts and Shapiro intentionally inflicted harm on Kesner without excuse or

    justification. Their statements and actions were motivated by disinterested malevolence,

    malice and the desire to extort a settlement from Kesner without litigation.

           111.    As a direct result of Baker Botts and Shapiro’s actions, Kesner suffered

    special damages and incurred loss, including, without limitation, injury to his business

    and property, loss of clients, damage to his reputation, prestige and standing, attorney’s

    fees, court costs, and other damages in the sum of $10,000,000.00 or such other amount

    as is determined by the Jury.




                                                55
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.117   Page 56 of 58
                                                           Page 56 of 58



                              SIXTH CAUSE OF ACTION –
                          VIOLATION OF JUDICIARY LAW § 487

           112.    Kesner restates paragraphs 1 through 111 of this Complaint, and

    incorporates them herein by reference.

           113.    In the draft complaint, Baker Botts and Shapiro manufactured and

    repeated multiple patently false statements as a part of a scheme to extort a settlement

    from Kesner and SRFK.

           114.    Baker Botts and Shapiro are guilty of deceit17 or collusion with the intent

    to deceive Kesner, SRFK and the Superior Court for the State of California. Baker Botts

    and Shapiro’s deceit and collusion was both directed at the Court and it occurred during

    the course of a judicial proceeding.

           115.    Baker Botts and Shapiro’s misrepresentations, deceit, and collusion

    constitutes misconduct under New York Judiciary Law § 487.

           116.    As a direct and proximate result of Baker Botts and Shapiro’s misconduct,

    Kesner suffered substantial injury and loss of property, including the payment of

    attorneys’ fees and costs, pain and suffering, physical injury, severe emotional trauma,

    insult, embarrassment, humiliation, public ridicule, anguish, stress and anxiety, injury to

    reputation, special damages, medical expenses, costs and out-of-pocket expenses in an

    amount to be determined by the Jury.

           17
                    “Deceit” means “the act or process of deceiving (as by falsification,
    concealment, or cheating).” Kawashima v. Holder, 132 S.Ct. 1166, 1172 (2012) (citing
    Webster’s Third New International Dictionary 584 (1993)); see id. Amalfitano v.
    Rosenberg, 428 F.Supp.2d 196 (S.D.N.Y. 2006) (adopting definition from Black’s Law
    Dictionary (8th Ed. 2004) (“Deceit” includes: (1) The act of intentionally giving a false
    impression … (2) A false statement of fact made by a person knowingly or recklessly
    (i.e. not caring whether it is true or false) with the intent that someone else will act upon
    it … (3) A tort arising from a false representation made knowingly or recklessly with the
    intent that another person should detrimentally rely on it.).


                                                 56
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.118   Page 57 of 58
                                                           Page 57 of 58



           117.    In accordance with New York Judiciary Law § 487, Kesner seeks treble

    damages to punish Baker Botts and Shapiro and to deter them from betraying their

    special obligation to protect the integrity of the Court and foster their truth-seeking

    function.

           Kesner alleges the foregoing based upon personal knowledge, public statements

    of others, and records in his possession. Kesner believes that substantial additional

    evidentiary support, which is in the exclusive possession of Baker Botts, Shapiro,

    MabVax, and their agents and other third-parties, will exist for the allegations and claims

    set forth above after a reasonable opportunity for discovery.

           Kesner reserves the right to amend this Complaint upon discovery of additional

    instances of the Defendants’ defamation and wrongdoing.

                       CONCLUSION AND REQUEST FOR RELIEF

           WHEREFORE, Harvey J. Kesner respectfully requests the Court to enter

    Judgment against Baker Botts and Shapiro, jointly and severally, as follows:

           A.      Compensatory damages in the amount of $10,000,000.00;

           B.      Threefold damages in the sum of $30,000,000.00;

           C.      Punitive damages in the amount of $5,000,000.00 as a result of the

    Defendants’ specific intent to harm Kesner and the actual harm inflicted on Kesner;

           D.      Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

    from August 17. 2018 to the date of Judgment at the maximum rate allowed by law;

           E.      Postjudgment interest at the maximum rate allowed by New York law;

           F.      Costs and such other relief as is just and proper.


                              TRIAL BY JURY IS DEMANDED



                                                 57
Case 3:20-cv-01084-WQH-DEB
           Case 1:20-cv-00551 Document
                               Document31 Filed
                                           Filed01/22/20
                                                 01/21/20 PageID.119   Page 58 of 58
                                                           Page 58 of 58




    DATED:       January 21, 2020



                               HARVEY J. KESNER



                               By:   /s/ Robert C. Buschel
                                     Robert C. Buschel, Esq.
                                     Florida Bar No. 0063436
                                     BUSCHEL GIBBONS, P.A.
                                     One Financial Plaza
                                     100 S.E. Third Avenue, Suite 1300
                                     Fort Lauderdale, Florida 33394
                                     Tele: (954) 530-5301
                                     Buschel@BGlaw-pa.com
                                     (Application for Admission Pro Hac Vice
                                             To be File).

                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net
                                     (Application for Admission Pro Hac Vice
                                            To be Filed)

                                     Counsel for the Plaintiff




                                           58
